As filed with the Securities and Exchange Commission on May 12, 2015 1933 Act File No. 033-34079 1940 Act File No. 811-06071 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] PRE-EFFECTIVE AMENDMENT NO. [] POST-EFFECTIVE AMENDMENT NO.106 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] AMENDMENT NO.122 DEUTSCHE INSTITUTIONAL FUNDS (formerly DWS INSTITUTIONAL FUNDS) (Exact Name of Registrant as Specified in Charter) 345 Park Avenue, New York, NY 10154 (Address of Principal Executive Offices) (Zip Code) (617) 295-1000 (Registrant’s Telephone Number) John Millette Vice President and Secretary One Beacon Street Boston, MA 02108 (Name and address of agent for service) Copy to: Thomas Hiller, Esq. Ropes & Gray LLP Prudential Tower, 800 Boylston Street Boston, MA 02199-3600 It is proposed that this filing will become effective: | X | Immediately upon filing pursuant to paragraph (b) || On pursuant to paragraph (b) || 60 days after filing pursuant to paragraph (a)(1) || On pursuant to paragraph (a)(1) || 75 days after filing pursuant to paragraph (a)(2) || On pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: | | This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This filing relates solely to the following Funds, each a series of the Registrant: Deutsche Equity 500 Index Fund — Institutional Class and Class S Deutsche S&P 500 Index Fund — Class A, Class B, Class C and Class S Deutsche EAFE® Equity Index Fund — Institutional Class Deutsche U.S. Bond Index Fund — Class A, Institutional Class and Class S SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this amendment to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of New York and the State of New York on the 8th day of May 2015. DEUTSCHE INSTITUTIONAL FUNDS By: /s/Brian E. Binder Brian E. Binder* President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: SIGNATURE TITLE DATE /s/Brian E. Binder Brian E. Binder* President May 8, 2015 /s/Paul H. Schubert Paul H. Schubert Chief Financial Officer and Treasurer May 8, 2015 /s/John W. Ballantine John W. Ballantine* Trustee May 8, 2015 /s/Henry P. Becton, Jr. Henry P. Becton, Jr.* Trustee May 8, 2015 /s/Dawn-Marie Driscoll Dawn-Marie Driscoll* Trustee May 8, 2015 /s/Keith R. Fox Keith R. Fox* Trustee May 8, 2015 /s/Paul K. Freeman Paul K. Freeman* Trustee May 8, 2015 /s/Kenneth C. Froewiss Kenneth C. Froewiss* Chairperson and Trustee May 8, 2015 /s/Richard J. Herring Richard J. Herring* Trustee May 8, 2015 /s/William McClayton William McClayton* Vice Chairperson and Trustee May 8, 2015 /s/Rebecca W. Rimel Rebecca W. Rimel* Trustee May 8, 2015 /s/William N. Searcy, Jr. William N. Searcy, Jr.* Trustee May 8, 2015 /s/Jean Gleason Stromberg Jean Gleason Stromberg* Trustee May 8, 2015 *By: /s/Caroline Pearson Caroline Pearson ** Chief Legal Officer ** Attorney-in-fact pursuant to the powers of attorney that are incorporated herein by reference to Post-Effective Amendment No. 105, as filed on April 29, 2015 to the Registration Statement. SIGNATURES DEUTSCHE EQUITY has duly caused this amendment to the Registration Statement on Form N-1A of Deutsche Institutional Funds, on behalf of Deutsche Equity 500 Index Fund and Deutsche S&P 500 Index Fund, to be signed on its behalf by the undersigned, thereto duly authorized in the City of New York and the State of New York, on the 8th day of May 2015. DEUTSCHE EQUITY By:/s/Brian E. Binder Brian E. Binder* President *By: /s/Caroline Pearson Caroline Pearson** Chief Legal Officer ** Attorney-in-fact pursuant to the powers of attorney that are incorporated herein by reference to Amendment No. 27, as filed on August 11, 2014 to the Registration Statement. EXHIBIT INDEX IndexNo. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
